428 F.2d 1216
R. A. WALDREP and Ruby Waldrep, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 28707.
United States Court of Appeals, Fifth Circuit.
June 25, 1970.

Maurice F. Bishop, Birmingham, Ala., for petitioners-appellants.
Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Div., U. S. Dept. of Justice, K. Martin Worthy, Chief Counsel, Internal Revenue Service, Eugene F. Colella, Elmer J. Kelsey, Issie L. Jenkins, Attys., Dept. of Justice, Washington, D. C., for respondent-appellee.
Before TUTTLE, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The taxpayers appeal from an order of the Tax Court, which denied them the right to report gain on the installment method upon the sale by them of a five acre tract of land on December 30, 1963.


2
The two issues presented to the Tax Court involved the question whether improvements which, by an option to sell executed several months previously the taxpayers had reserved the right to remove from the property in the event of a sale, were sold with the property when it was conveyed on December 30th. The second question is whether the Tax Court correctly held that the purchasers assumed the mortgages on the property when such purchasers, in effect, paid off the mortgages and executed new ones in favor of the mortgagees.


3
We have carefully read and analyzed the opinion of the Tax Court, and, agreeing with the decision, we conclude that we could not better state either the facts, conclusions of law, or the rationale by which the decision is arrived at. We, therefore, adopt the opinion of the Tax Court, Waldrep v. C. I. R., 52 T.C. 640, as the opinion of this court.


4
The judgment is affirmed.